DISMISS and Opinion Filed August 10, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00494-CV

                      PARADISE LAYEGH, Appellant
                                 V.
        STONEBRIDGE RANCH COMMUNITY ASSOCIATION, INC., Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-04491-2014

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Bridges
       This is an appeal from a trial court’s order granting, pursuant to Texas Rule of Civil

Procedure 736.7, the application for expedited foreclosure by default. See TEX. R. CIV. P. 736.7.

Appellee has filed a motion to dismiss the appeal for want of jurisdiction. Appellee contends the

appealed order is not subject to appeal. See TEX. R. CIV. P. 736.8(c). Though given time to

respond to appellee’s motion, appellant has failed to do so.

       Rule 736.8(c) provides that an order granting an application for an expedited order

allowing foreclosure is not subject to appeal and that any challenge to a Rule 736 order must be

made in a suit filed in a separate, original proceeding. See id. Because appellant challenges an
unappealable order, we grant the motion and dismiss the appeal for want of jurisdiction. See

TEX. R. APP. P. 42.3(a).




150494F.P05
                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

PARADISE LAYEGH, Appellant                        On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas.
No. 05-15-00494-CV       V.                       Trial Court Cause No. 219-04491-2014.
                                                  Opinion delivered by Justice Bridges.
STONEBRIDGE RANCH COMMUNITY                       Justices Lang and Schenck participating.
ASSOCIATION, INC., Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee STONEBRIDGE RANCH COMMUNITY
ASSOCIATION, INC., recover its costs of this appeal from appellant PARADISE LAYEGH.


Judgment entered August 10, 2015.




                                            –3–